Citation Nr: 1030554	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  06-27 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUE

Entitlement to service connection for a low back disability to 
include as secondary to a service connected left distal fibula 
fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1963 to February 1967.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South 
Dakota which denied the claim for a low back disability secondary 
to a service connected left distal fibula fracture.

The Veteran testified at a personal hearing in October 2006 at 
the RO.  A transcript of this proceeding has been associated with 
the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts that his current low back disability was 
proximately caused or aggravated by his service connected left 
distal fibula fracture.  Alternatively, he contends that his low 
back disability is directly related to active service.

According to the Veterans Claims Assistance Act (VCAA) VA must 
notify claimants seeking VA benefits what information or evidence 
is needed in order to substantiate a claim.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. § 3.159 
(2009); See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
With regard to the Veteran's claim, it is noted that he was 
provided inadequate VCAA notice regarding the type of evidence 
necessary to establish a secondary service connection claim.  
(See July 2005 VCAA notice).  Accordingly, the Board concludes 
that this case must be remanded for compliance with the required 
notice and duty to assist provisions because it would be 
potentially prejudicial to the Veteran if the Board were to 
proceed with a decision at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  As the Board cannot rectify this 
procedural deficiency on its own, See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), 
this matter must be remanded for further development.

With regard to service connection claims, the Court held in the 
case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.

The Veteran was afforded a VA examination in March 2006.  An 
analysis of the March 2006 VA examination report reveals that the 
examiner focused on the severity of the Veteran's left fibula 
fracture and did not address the etiology of any low back 
disability. The Veteran argues, however, that the examiner 
verbally told him during the course of the evaluation that there 
was a connection between his current low back disability and his 
service-connected left fibula fracture.  

A November 2006 report of contact on file reflects that a meeting 
was held between RO personnel and the March 2006 VA examiner to 
confirm if he had, in fact, stated that there was an etiological 
link between the Veteran's low back disability and his service-
connected left fibula distal fracture.  This report of contact 
reflects that the March 2006 VA examiner indicated that there was 
no aggravation of the Veteran's low back disability by his 
service-connected condition, and that his multiple work related 
back injuries were more likely the cause of his back disability.

Given the inconsistency in the record, on remand, the March 2006 
examiner should be contacted and asked to provide a written and 
signed statement as to his opinion regarding the connection, if 
any, between the Veteran's low back disability and his service-
connected left fibula fracture. 

It is also noted that the Veteran underwent a VA examination in 
June 2006.  Although the examination report addresses the matter 
of secondary service connection, it does not address if there is 
a direct etiological relationship between the Veteran's current 
low back disability and a disease or injury in service.  See 
McLendon, supra.  On remand, the June 2006 VA examiner should be 
asked to provide an addendum to his opinion.

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with proper VCAA notice 
explaining the evidence and information 
necessary to establish a secondary service 
connection claim with respect to the 
Veteran's claim for a low back disability 
as secondary to service connected left 
distal fibula fracture.  See 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. §§ 3.310 and 
3.159(b) (2009).

2.	Contact the VA examiner who performed the 
March 2006 evaluation and request that he 
provide a written and signed statement 
which reflects his opinion as to the 
etiology of the Veteran's currently 
diagnosed low back disability to include 
whether such was caused or aggravated by 
his service-connected left fibula fracture.  
The claims file, including a copy of this 
REMAND, must be made available for review, 
and the statement should reflect that such 
a review was accomplished.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is less 
than 50% likelihood).  The term "at least 
as likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.  A detailed 
rationale should be provided for all 
opinions.  Conversely, if he concludes that 
an etiological opinion cannot be provided, 
he should clearly and specifically so 
specify in the statement, with an 
explanation as to why this is so.  If a 
statement is not obtained from the March 
2006 examiner, the Veteran should be 
apprised of this fact.

3.	The AOJ should also refer the claims file, 
with any additional evidence, to the June 
2006 VA examiner for an addendum opinion as 
to whether it is at least as likely as not 
that the Veteran's currently diagnosed low 
back disability is etiologically related to 
a disease or injury incurred during 
service.  The claims file, including a copy 
of this REMAND, must be made available for 
review, and the statement should reflect 
that such a review was accomplished.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is less 
than 50% likelihood).  The term "at least 
as likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.  A detailed 
rationale should be provided for all 
opinions.  Conversely, if the examiner 
concludes that an etiological opinion 
cannot be provided, he or she should 
clearly and specifically so specify in the 
statement, with an explanation as to why 
this is so. If the June 2006 VA examiner is 
no longer available, request an opinion, 
with the option for an examination, from an 
appropriate specialist.

4.	After completing the above, and any other 
development deemed necessary, the AOJ 
should readjudicate the claim of service 
connection.  If the benefits sought on 
appeal are not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  The 
appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

